PONDER, Judge.
Plaintiff seeks workmen’s compensation benefits for disability resulting from back injuries, allegedly sustained during the course and scope of his employment. He has appealed from a judgment of dismissal.
The issue is whether an alleged incident of May 17,1976, caused plaintiff’s disability.
We affirm.
Moses Mack injured his back in 1972 and re-injured it in 1975. Dr. Dean Moore and Dr. James A. Poche, orthopedic surgeons, diagnosed his condition as a possible herniated disc and recommended a myelogram to confirm the need for surgery. Mr. Mack refused the myelogram and surgery until after the alleged accident in May.
In February, 1976, Moses Mack compromised his claims, past and future, for workmen’s compensation which arose out of the 1972 and 1975 accidents.
After the October accident plaintiff worked off and on until May 20, 1976. He claims that on May 17, while reaching for *1307and pulling a fuel line under a truck, he suffered the herniated disc which resulted in the requirement for surgical removal and fusion of the disc.
The evidence is contradictory and casts some doubt on the May 17, 1976 incident, but the lower court evidently resolved that doubt in plaintiff’s favor. However, the medical testimony indicates that the most probable cause of the injury was the October injury. In fact, Mr. Mack himself thought so little of the May incident that he failed to mention it to his employer or to Dr. Poche. Since there are facts to support the lower court’s finding that plaintiff’s condition was caused by the October accident, this court should not reverse without finding it manifestly erroneous. Canter v. Koehring Company, La., 283 So.2d 716 (1973).
The lower court found, also, that the May incident, if any, did not cause an aggravation of the already disabling injury. The plaintiff bears the burden of proving this relationship. Prim v. City of Shreveport, La., 297 So.2d 421 (1974). We cannot say the court was wrong.
For these reasons, the judgment is affirmed. Plaintiff is cast for all costs of this appeal.
AFFIRMED.